ORDER DISMISSING APPEALThis is a pro se appeal from an order dismissing a petition for writ of habeas corpus. Second Judicial District Court, Washoe County; Elliott A. Sattler, Judge.This court's preliminary review of this appeal reveals a jurisdictional defect. Specifically, the district court served notice of entry of the order dismissing the petition for writ of habeas corpus on February 1, 2018. Appellant did not file the notice of appeal, however, until June 17, 2019, well after the expiration of the 30-day appeal period prescribed by NRAP 4(b). "[A]n untimely notice of appeal fails to vest jurisdiction in this court." Lozada v. State , 110 Nev. 349, 352, 871 P.2d 944, 946 (1994). Accordingly, we conclude that we lack jurisdiction to consider this appeal, and weORDER this appeal DISMISSED.